Title: To James Madison from Tench Coxe, 14 January 1791
From: Coxe, Tench
To: Madison, James


Dear Sir
Jany. 14th. 1791
I have the Honor to enclose you a paper No. 3 on which the estimate was founded relative to the proportions of foreign & American Articles exported from Pennsylvania. The Estimate has slipt out of the paper & cannot now be found but it resulted in 4,000000 Drs. of Amn. produce & manufactures & 1,500,000 of foreign. This is above common years owing to the great prices of wheat & flour in 1789, and a great crop in the environs of Philada.
I add two returns of flour shipt in two years from Philada. with the ports of destination: also the return relative to the french trade which you requested & another that was recd. with it exhibiting the flour & grain from the United States to that Kingdom, exclusive of the shipments to her Colonies. The Article of Barley strikes me as erroneous in a very great degree. With great respect and esteem I am sir your most obedient Servant
Tench Coxe
